Order entered July 16, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00639-CR

                               JOHN DEE PLASTER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-34490-P

                                            ORDER
       The Court REINSTATES the appeal.

       On June 28, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We, however, received the reporter’s record on June 26,

2013. Therefore, findings are not needed and we VACATE the June 28, 2013 order.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE